Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 10/22/2021 (hereinafter Remarks), are acknowledged, and have been fully considered.

Allowable Subject Matter
Claims 1, 8 and 15 renumbered 1-3 are allowed.

Reason for Allowance
The present invention is directed to a method for signaling timing boundary information in wireless networks.
Each independent claim identifies the uniquely distinct features, particularly:
receiving, from a base station, time information including a reference system frame number (SFN) of a Primary Cell (PCell) of the base station and 
a time of an ending boundary of a frame indicated by the reference SFN, via a Radio Resource Control (RRC) message.
The closest prior art:

Tseng (US 20200107236 A1) discloses a method for sidelink synchronization.
Kumar (US 20160344536 A1) discloses a method for synchronous differential signaling.
All the prior art disclose conventional method for signaling timing boundary information in wireless networks, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643. The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JUNG LIU/Primary Examiner, Art Unit 2473